EXHIBIT 10.3

2003 EQUITY INCENTIVE PLAN, AS AMENDED

RESTRICTED STOCK AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

TIME-VESTING RESTRICTED STOCK

This Restricted Stock Award Agreement (the “Agreement”), is entered into as of
«Grant Date» (the “Grant Date”), by and between AnnTaylor Stores Corporation, a
Delaware corporation (the “Company”), and «Name», a Director of the Company or a
Subsidiary Corporation (the “Grantee”).

Pursuant to the AnnTaylor Stores Corporation 2003 Equity Incentive Plan, as
amended (the “Plan”), the Board of Directors of the Company has determined that
the Grantee shall be granted Restricted Shares upon the terms and subject to the
conditions hereinafter contained. Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Plan.

1. Number of Shares. The Grantee is hereby granted «Shares» Restricted Shares,
subject to the restrictions set forth herein.

2. Terms of Restricted Shares. The grant of Restricted Shares provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

(a) Subject to the restrictions set forth in the Plan and this Agreement, the
Grantee shall possess all incidents of ownership of the Restricted Shares
granted hereunder, including the right to receive or reinvest dividends with
respect to such shares (to the extent declared by the Company) and the right to
vote such shares.

(b) Restricted Shares, and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, prior to the lapse of restrictions set
forth in the Plan and this Agreement applicable thereto.

(c) Notwithstanding any other provision of this Agreement, in no event shall any
outstanding restrictions lapse prior to the satisfaction by the Grantee of the
liabilities described in Section 7 hereof.

(d) The Committee may, in its discretion, cancel all or any part of any
outstanding restrictions prior to the expiration of the period provided in
Section 4 hereof.



--------------------------------------------------------------------------------

3. Certificate: Restrictive Legend. The Grantee agrees that any certificate
issued for Restricted Shares prior to the lapse of any outstanding restrictions
relating thereto shall be inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the AnnTaylor Stores Corporation
2003 Equity Incentive Plan and an agreement entered into between the registered
owner and the Company. Any attempt to dispose of these shares in contravention
of the Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void and without effect.

4. Lapse of Restrictions. Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(b) shall lapse on the first
anniversary of the Grant Date. Upon the lapse of restrictions relating to
Restricted Shares, and provided that the Grantee shall have complied with the
Grantee’s obligations under Section 7 hereof, the Company shall issue to the
Grantee or the Grantee’s personal representative a stock certificate
representing one share of Common Stock, free of the restrictive legend described
in Section 3 hereof, in exchange for each whole Restricted Share with respect to
which such restrictions have lapsed. If certificates representing such
Restricted Shares shall have theretofore been delivered to the Grantee, the
Grantee shall return such certificates to the Company, complete with any
necessary signatures or instruments of transfer, prior to the issuance by the
Company of such unlegended shares of Common Stock.

5. Effect of Certain Changes. Upon the occurrence of an Acceleration Event, all
restrictions then outstanding with respect to the Restricted Shares shall
automatically lapse and be of no further force and effect.

6. Termination of Service. In the event that the Grantee ceases to be a member
of the Board of Directors of the Company for any reason prior to the end of the
Restricted Period, all Restricted Shares with respect to which the restrictions
set forth in Section 4 hereof shall not yet have lapsed (taking into account
Sections 2 and 5) shall thereupon be automatically forfeited by the Grantee.
Restricted Shares forfeited pursuant to the preceding sentence shall be
transferred to, and reacquired by, the Company or its Subsidiary Corporation
without payment of any consideration by the Company or the Subsidiary
Corporation, and neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such shares or certificates. If certificates containing restrictive
legends shall have theretofore been delivered to the Grantee or the Grantee’s
personal representative, the Grantee or Grantee’s personal representative shall
return such certificates to the Company, complete with any necessary signatures
or instruments of transfer.

7. Taxes. The Grantee shall pay to the Company promptly upon request, and in any
event at the time the Grantee recognizes taxable income in respect of the
Restricted Shares (or the Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), in connection with such
grant), an

 

2



--------------------------------------------------------------------------------

amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Restricted Shares. Such payment
shall be made in the form of cash, shares of Common Stock already owned
(provided that such shares have been held for at least six months) or otherwise
issuable upon the lapse of restrictions, or in a combination of such methods,
subject to the terms of the Plan. The Grantee shall promptly notify the Company
of any election made pursuant to Section 83(b) of the Code.

8. No Guarantee of Continuing Relationship. Nothing set forth herein or in the
Plan shall (i) confer upon the Grantee any right of continued engagement as a
Director for any period by the Company or any of its divisions or Subsidiary
Corporations, (ii) entitle the Grantee to remuneration or benefits not set forth
in the Plan, or (iii) interfere with or limit in any way the right of the
Company or any such division or Subsidiary Corporation to terminate any such
relationship.

9. Notices. Any notice required or permitted under this Agreement shall be in
writing and deemed given when (i) delivered personally, (ii) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or (iii) delivered by overnight courier service. Such notices shall be sent to
the Grantee at the last address specified in the Company’s records (or such
other address as the Grantee may designate in writing to the Company), or to the
Company at the following address (or such other address as the Company may
designate in writing to the Grantee):

AnnTaylor

7 Times Square, 15th Floor

New York, NY 10036

Attn: Corporate Secretary

10. Failure To Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

11. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of New York, without regard to the conflicts of laws
provisions thereof.

12. Incorporation of Plan. A copy of the Plan is attached hereto and
incorporated herein by reference and made a part of this Agreement. This
Agreement and the Restricted Shares shall be subject to the terms of the Plan,
as it may be amended from time to time, provided that such amendment of the Plan
is made in accordance with Section 11 of the Plan.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

3



--------------------------------------------------------------------------------

ANNTAYLOR STORES CORPORATION      GRANTEE: By:  

 

    

 

Name:        «Name» Title:       

 

4